Citation Nr: 0101703	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection, to include on a radiation 
basis, for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran retired from service in May 1974, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal was docketed at the Board in 1996.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to other reason set forth below, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Further, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The official death certificate reflects that the immediate 
cause of the veteran's death, in March 1995 at the age of 59, 
was acute leukemia, due to or as a consequence of 
myelodysplastic syndrome, the latter of five years' duration.  
The appellant asserts that the leukemia which occasioned the 
veteran's death was due to his having been exposed to 
ionizing and non-ionizing radiation in the course of working 
in a radar environment during a major portion of his long 
service tenure.  She also states that the veteran's fatal 
leukemia may be traceable to his exposure in service to 
hazardous chemicals including benzene, the same being present 
in the radar environment.  Specifically, the appellant avers 
that exposure to the foregoing radiation and chemicals 
precipitated the veteran's myelodysplastic syndrome more than 
a decade after the veteran retired from service and that such 
disease, over an "8-10" year duration, "then transferred 
into" his fatal leukemia.

Service medical records are negative for any reference to 
either myelodysplastic syndrome or leukemia.  Subsequent to 
service, the findings on a pertinent pathological study 
accomplished under non-VA auspices in 1986 included anemia 
which was potentially associated with myelodysplastic 
syndromes; the assessment implicated reduction in the number 
of leukocytes in the blood.  Myelodysplastic syndrome was 
formally assessed, under non-VA auspices, in the early 
1990's.  In January 1995, findings on a repeat pathological 
study, accomplished at least in part owing to a suspicion 
that the veteran's dysplastic syndrome had "transform[ed] to 
acute leukemia", included data that met the criteria for 
chronic myelomonocytic leukemia.  The impression on a flow 
cytometry, accomplished the following day based on a 
pathologic specimen, implicated data "consistent with chronic 
myelomonocytic leukemia in transformation."  Approximately 
five weeks later, in early March 1995, the veteran died at 
home; the immediate cause of his death was acute leukemia.

The Board observes that, in a Supplemental Statement of the 
Case which was mailed to the appellant in November 1999, she 
was given advisement to the effect that VA was not obligated 
to assist her in procuring records "maintained by another 
Federal agency".  The recently enacted Veterans Claims 
Assistance Act of 2000, supra, substantially redefines the 
obligations of VA with respect to its duty to assist a 
claimant.

The Board's perusal of the record further discloses that, in 
a December 1999 submission, the appellant indicated that 
there were "two volumes" of clinical records pertaining to 
the veteran which were in the custody of Wright-Patterson Air 
Force Base.  Inasmuch as the RO has not yet initiated any 
attempt to procure copies of these records, the Board is of 
the opinion that it should be accorded an opportunity to do 
the same before further appellate action ensues.  Further 
development to accomplish the foregoing is, therefore, 
specified below.

In addition, in November 2000 the appellant submitted 
directly to the Board several items of documentary evidence 
for which initial review by the RO does not appear to have 
been waived.  The Board is, therefore, of the opinion that 
these items should be first reviewed by the RO before further 
appellate action is undertaken.

Accordingly, this case is REMANDED for the following:

1.  After securing the necessary release, 
the RO should take appropriate action to 
procure copies of what is described as 
being "two volumes" of clinical records 
pertaining to the veteran which are 
reportedly in the custody of Wright-
Patterson Air Force Base (WPAFB).  The RO 
should also take appropriate action to 
query the appellant as to whether there 
are clinical records reflecting treatment 
rendered the veteran at any facility 
other than WPAFB which have not yet been 
submitted to the RO.  If appropriate in 
light of the appellant's response (if 
any) to such inquiry, the RO, after 
securing all necessary releases, should 
take appropriate action to procure copies 
of all indicated clinical records.

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  All 
evidence added to the record since the 
November 1999 supplemental statement of 
the case (SSOC) must be considered.

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


